Citation Nr: 0416335	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-12 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1961 
to August 1962.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).  The RO denied the veteran's claims of 
entitlement to service connection or PTSD, schizophrenia, and 
bipolar disorder.  

In his September 2002 substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge; 
however, he failed to appear at the scheduled March 2004 
hearing.  The Board accordingly considered his claim for a 
hearing as having been withdrawn.  38 C.F.R. § 20.702(d) 
(2004).  

The Board notes that when the veteran filed his claim of 
entitlement to service connection for the disabilities at 
issue in April 2001, he also claimed entitlement to a 
permanent and total disability rating for pension purposes.  
With its June 2002 letter to the veteran advising him of its 
denial of his service connection claim, the RO included a 
copy of the May 2002 rating decision appealed.  That rating 
action contains a brief statement that the was "No rating 
board jurisdiction for the NSC pension claim. No wartime 
service."

In his April 2004 letter to VA, the veteran again asserts 
that if he is not entitled to service-connected benefits, he 
still has the option of nonservice-connected or pension 
benefits.  The RO never formally considered the veteran's 
claim for nonservice-connected pension benefits or a 
permanent and total disability rating for pension purposes.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for clarification, initial consideration, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  The competent and probative evidence of record 
establishes that the veteran does not have an identifiable 
PTSD which has been linked to service on any basis.

3.  Bipolar disorder and schizophrenia were not shown in 
service or for many years thereafter, nor was psychosis shown 
disabling to a compensable degree during the first post 
service year.

4.  The competent and probative evidence of record 
establishes that schizophrenia and bipolar disorder have not 
been linked to active service on any basis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2003).

2.  Schizophrenia was not incurred in or aggravated by 
service, nor may service connection be presumed for 
psychosis.  38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).

3.  Bipolar disorder was not incurred in or aggravated by 
service, nor may service connection be presumed for 
psychosis.  38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1131, 
1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, prior to the initiation of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
April 2001 claim utilized VA Form 21-526, the form utilized 
for such purposes.  The claims appeared substantially 
complete on their face.  The veteran has clearly identified 
the disabilities in question and the benefits sought.  
Further, he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with a September 2001 letter from the RO 
explaining the provision of the VCAA, the May 2002 rating 
decision, September 2002 statement of the case, October 2003 
supplemental statement of the case, and February 2004 
supplemental statement of the case.  

The September 2001 letter from the RO specifically provided 
the veteran with notice of the VCAA and explained the 
respective rights and responsibilities under the VCAA.  It 
was further noted in the foregoing documents that what was 
lacking was competent evidence that the disorders at issue 
were incurred or aggravated in service.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issues on 
appeal.  By the September 2001 letter from the RO, the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the September 2001 letter 
from the RO.  That letter did indicate that he was limited to 
60 days to respond.  

Regardless, it is noteworthy that additional efforts were 
made to obtain evidence as recently as January 2004, long 
after the foregoing 60 day response period.  It is also most 
significant to note that there has been no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 60 day response 
period, and that he has not given indication of additional 
evidence that has not been sought, the Board has concluded 
that VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  




It is further noted that the veteran has not been afforded a 
VA examination.  The Board finds, however, that the 
requirements for an examination have not been met.  There is 
no evidence that he sustained a pertinent disease or injury 
in service.  Moreover, there is ample evidence of record to 
render an equitable decision.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to him if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider his claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in May 2002, 
following the initial VCAA notice that was provided to the 
veteran in September 2001.  Without conceding its 
correctness, the Board finds that the mandates found in 
Pelegrini, have been satisfied.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Analysis

The veteran is seeking entitlement to service connection for 
PTSD, schizophrenia, and bipolar disorder.  He has provided 
written statements claiming that he was never treated for a 
mental illness prior to induction, but attempted suicide and 
was hospitalized in a mental institution within one year 
following his general discharge from service.  He believes 
that the personality problems in service that led to his 
early general discharge were the initial manifestations of 
his current mental disorders.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2003).  

Section 4.125(a) of 38 C.F.R. incorporates the DSM-IV as the 
governing criteria for diagnosing PTSD.  Normally, if the 
Board finds a diagnosis of PTSD insufficiently supported, the 
Board must return the report to the examiner to substantiate 
the diagnosis.  38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. 
App. 128, 143 (1997).

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), § 4.9, 4.127 (2003).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the CAVC stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the claimed 
psychiatric disorders.  

The Board finds that the preponderance of the evidence is 
against the current existence of PTSD and that the Hickson 
element (1) has therefore not been satisfied as to that 
claim.  Essentially, neither the current nor remote medical 
evidence show a diagnosis of, nor treatment for PTSD.  

In reaching this decision, the entire record was reviewed.  
The only evidence supporting the veteran's claimed PTSD is 
his own statements.  While the veteran has expressed the 
opinion that he has such a disability and that it is related 
to his period of service, the CAVC has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. at 225.

Accordingly, the essential element of the current existence 
of claimed PTSD is missing and a grant of service connection 
is not warranted.  As to the question of according reasonable 
doubt to the veteran's claim, on the basis of a thorough 
review of the record, it is concluded that there is no 
approximate balance of the evidence for and against the 
claim.  

Indeed, the preponderance of the evidence is against finding 
current existence of PTSD, and thus against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for PTSD must be 
denied.

On the other hand, private and VA treatment records fully 
document the current diagnosis and treatment of the veteran 
for various psychiatric disorders, including schizophrenia 
and bipolar disorder.  For example, VA treatment records, 
dated in March and December 2001 show a diagnosis of paranoid 
schizophrenia, while private medial treatment records dated 
in April 2001 show a diagnosis of bipolar I disorder.  

With respect to Hickson element (2), it is initially noted 
that upon enlistment examination in January 1961, the 
psychiatric clinical evaluation of the veteran produced 
normal findings.  Consequently, the presumption of soundness 
applies.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
The presumption of soundness, however, can be rebutted by 
clear and unmistakable evidence that a psychiatric disorder 
had preexisted service.  

Although the veteran's service personnel records indicate 
that he exhibited sociopathic behavior and had assorted legal 
problems prior to service, there is no diagnosis in the 
record of a pre-existing psychiatric disorder.  The 
presumption of soundness is not rebutted.  The veteran did 
not have a psychiatric disorder that pre-existed service.  
There is no record of complaints, findings or treatment 
during active service of the claimed schizophrenia and/or 
bipolar disorder.  There is no documentation of a psychiatric 
disorder, including schizophrenia and/or bipolar disorder, 
upon separation examination.  

Service medical records do document a mental hygiene 
consultation dated in July 1962.  The resulting diagnosis was 
antisocial personality.  There was no evidence found by the 
examiner of neurosis or psychosis.  

As indicated above, a personality disorder, such as 
"antisocial personality," is not a disease within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303.  
Consequently, it must be found that there is no documentation 
that the veteran incurred a pertinent disorder in service or 
aggravated a pre-existing disorder.  

Moreover, there is no evidence of schizophrenia and/or 
bipolar disorder within the first post-service year.  It was 
the veteran's contention that he attempted suicide and was 
hospitalized in a mental institution within one year 
following his general discharge from service.  The initial 
record of psychiatric treatment, however, was dated in July 
1965, almost three years after his separation from service.  
At that time, he was indeed treated for an attempted suicide; 
sociopathic personality disturbance and psychoneurotic 
disorder were diagnosed.  But once again, this initial 
psychiatric intervention was not within the first post-
service year.  The Board must therefore find that Hickson 
element (2) has not been satisfied as to these two claimed 
disorders.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his psychiatric disorders, 
including PTSD, bipolar disorder, and schizophrenia were the 
result of his experiences in service, the CAVC has held that 
a lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992 

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, and the veteran's written 
statements.  In this case, no competent medical evidence or 
opinion has been entered into the record which links or 
relates any psychiatric disorder, including PTSD, bipolar 
disorder, and/or schizophrenia to the veteran's period of 
active service.  

To the contrary, the medical evidence shows the initial 
diagnosis of a psychiatric disorder was in July 1965, almost 
three years after service.  Thereafter, the record shows a 
history of regular psychiatric interventions for variously 
diagnosed disorders from July 1965 to the present.  

Although bipolar disorder and paranoid schizophrenia have 
been diagnosed, the psychiatric interventions have been 
associated with marital and other family relationships, legal 
problems, and alcohol abuse.  The veteran's military service 
has never been mentioned in any terms other than by history.  
It has never been noted to be a cause of his psychiatric 
disorders.  

Given that PTSD has not been shown, that the initial 
diagnosis of a claimed disorder did not occur until three 
years after service, and that there is no competent evidence 
that links any of the claimed disorders to service, the Board 
concludes that the competent and probative evidence of record 
establishes that the veteran does not have an identifiable 
PTSD, and that schizophrenia and bipolar disorder have not 
been linked to active service on any basis. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims of entitlement to service connection for PTSD, 
schizophrenia, and/or bipolar disorder.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  


ORDER

Entitlement to service connection or PTSD is denied.

Entitlement to service connection for schizophrenia is 
denied.  

Entitlement to service connection for bipolar disorder is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



